IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

J()HN W. TAYLOR,
Plaintz'f, Civil Action No. 2:18-cv-123()
v. Hon. Peter J. Phipps

COMCAST’S CORPORATION EXECUTIVE
DIRECTORS, et al. ,

Defendants.

 

 

ORDER

Plaintiff John W. Taylor, appearing pro se, filed a motion to stay, ECF No. 9, and motion
to remand to state court, ECF No. lO, and Defendants Comcast’s Corporation Executive
Directors, et al., filed a motion to compel arbitration and Stay proceedings, ECF No. 6. A Report
and Recommendation, ECF No. 19, Was filed by the United States Magistrate Judge
recommending that Plaintift`s motions be denied and Defendants’ motion be granted. The
parties Were granted a period of time after being served With a copy to file Written objections
thereto. To date, no objections have been liled. Upon independent review of the motions and
the record, and upon consideration of the Magistrate Judge’s Report and Recommendation, the
following order is entered:

AND NOW, this 15th day of February 2019;

IT IS HEREBY ORDERED that Plaintiff` s motion to stay, ECF No. 9, and motion to

remand to state court, ECF No. l(), are DENIED.

IT IS FURTHER ORDERED that Defendants’ motion to compel arbitration and stay
proceedings, ECF No. 6, is GRANTED, and this matter is administratively closed pending
notification by either party that it should be reopened

IT IS FURTHER ORDERED that the Report and Recommendation, ECF No. l9, filed on

November 13, 2018, by l\/Iagistrate Judge Mitchell, is adopted by this Court.

BY THE COURT:

 

PETER J. PHIPP
UNITED STATES lSTRICT JUDGE

cc: The Honorable Robert C. l\/Iitchell
United States Magistrate Judge

